Citation Nr: 1316253	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  11-02 272	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a sinus disability.

7.  Entitlement to service connection for a dental disability.

8.  Entitlement to service connection for residuals of a traumatic brain injury.

9.  Entitlement to service connection for a psychiatric disability.

ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003 and from June 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the physical claims file and the Virtual VA electronic file.

This matter is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board shall decide an appeal only after affording the appellant an opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 2002).  A hearing on appeal will be granted if a Veteran or his representative expresses a desire for one.  38 C.F.R. § 20.700(a) (2012).  One type of hearing that may be requested is a videoconference hearing.  38 U.S.C.A. § 7107(e) (West 2002); 38 C.F.R. § 20.700(e) (2012).

When the Veteran filed his substantive appeal in January 2011, he requested a videoconference hearing.  He has not yet been scheduled for the requested hearing.  Therefore, the case must be remanded as videoconference hearings are scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing and notify him of the date and time of the hearing.

The appellant has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2012).

